WHOLE COURT

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                      June 9, 2016




In the Court of Appeals of Georgia
 A15A0223. FUCIARELLI v. MCKINNEY et al.

      ELLINGTON, Presiding Judge.

      The Supreme Court of Georgia reversed Division 2 of our opinion in this case,

holding that the Georgia Taxpayer Protection Against False Claims Act, OCGA §

23-3-120 et seq., requires the Attorney General to approve taxpayer retaliation claims

brought under subsection (l) of the Act. Accordingly, we vacate Division 2 of our

opinion and adopt the opinion of our Supreme Court as our own in place of that

division.

      Judgment affirmed. Barnes, P. J., Phipps, P. J., and Dillard, McFadden, Ray,

and McMillian, JJ., concur.